Filed 2/25/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                    2019 ND 55


In the Matter of Aaron J. Kulink

Leah J. Viste, Assistant State’s Attorney,                    Petitioner and Appellee

       v.

Aaron J. Kulink,                                           Respondent and Appellant


                                   No. 20180083


      Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Susan L. Bailey, Judge.

       AFFIRMED.

       Per Curiam.

       Leah J. Viste, Assistant State’s Attorney, Fargo, N.D., petitioner and appellee.

       Tyler J. Morrow, Grand Forks, N.D., for respondent and appellant.
                                 Matter of Kulink
                                    No. 20180083


       Per Curiam.
[¶1]   Kulink appeals from an order denying discharge from commitment as a
sexually dangerous individual. Kulink argues the district court did not make sufficient
findings on the “likely to reoffend” element under N.D.C.C. § 25-03.3-01(8) or
the Crane factor of “serious difficulty controlling behavior.” See Kansas v. Crane,
534 U.S. 407, 412-13 (2002). Additionally, Kulink argues the State did not meet its
burden of clear and convincing evidence on the two prongs. This Court retained
jurisdiction under N.D.R.App.P. 35(a)(3) and remanded to the district court for further
proceedings. See Matter of Kulink, 2018 ND 260, 920 N.W.2d 446.
[¶2]   The district court issued its Amended Findings of Fact, Conclusions of Law,
and Order Denying Discharge on December 7, 2018. This Court received additional
briefs from both parties. Kulink argues that the petitioner did not present clear and
convincing evidence satisfying the Crane factor. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Jon J. Jensen
       Lisa Fair McEvers




                                          1